Citation Nr: 0413795	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from April 1959 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Manchester, New Hampshire, regional office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

In an April 2004 statement the veteran requested a 
videoconference hearing.  As that proceeding has yet to be 
conducted a remand to schedule the requested hearing is 
required.  See 38 C.F.R. § 20.703 (2003).

Therefore, this case is REMANDED for the following actions:

The RO should schedule the veteran for a 
videoconference hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

